—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 3, 1998, convicting him of criminal *657possession, of a weapon in the second, degree, upon a jury-verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict should have been set aside on the ground that it was against the weight of the evidence. However, the issues of the credibility of the police eyewitnesses, as well as any alleged inconsistencies and/or discrepancies in their testimony were before the jury for its consideration. The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Friedmann, Florio and H. Miller, JJ., concur.